Citation Nr: 1758019	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  10-02 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation (DIC) under the provisions of 38 U.S.C. § 1318.

2.  Entitlement to DIC based on service connection for the Veteran's cause of death.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel
INTRODUCTION

The Appellant asserts that she is the Veteran's surviving spouse.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

This matter was most recently before the Board in March 2016, when it was remanded to schedule a second Board hearing due to the unavailability of the Veterans Law Judge (VLJ) who previously held a hearing in this matter.  The Appellant appeared at a hearing before the undersigned in September 2017.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

A portion of the claims file that includes documents relevant to this appeal appears to have been misplaced when this matter was remanded in March 2016.  While there are certain documents available in the electronic claims file, it is clear the available evidence is incomplete.  According to VA procedures, several specific steps must be taken in searching for and reconstructing lost files.  See M21-1MR, Part III, Subpart ii, Chapter 4, Section D.  In this case, there is limited documentation of any efforts undertaken to search for and/or reconstruct the lost files.  Therefore, on remand, all attempts to locate and/or rebuild the original claims file(s) in accordance with proper procedures must be completed and documented in narrative form, and associated with the claims file.  Further, it must be ascertainable that a verifiable, reasonably exhaustive search for the original claims folder has been undertaken, and that verifiable due diligence has been exercised in rebuilding the claims folder in the absence of success in locating the original claims folders.  Dixon v. Derwinski, 3 Vet App. 261 (1992).  In fulfillment of this requirement, the AOJ should contact the appellant to request copies of any and all documentation that was submitted prior to the March 2016 remand, to include, but not limited to, her marriage certificate, the Veteran's death certificate, and treatment records related to the Veteran's cause of death.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to locate the missing volumes of the claims file, following all policies and procedures as provided in the VA Adjudication Procedure Manual M21-1MR.  Documentation of all actions taken must be associated with the record.  If the missing volume(s) is/are not located, all indicated development to reconstruct the missing volume(s) must be undertaken and documented in the record.

2.  All available adjudicative actions, to include rating decisions, statements of the case (SOCs), supplemental statements of the case (SSOCs), and Board remands and/or decisions should be associated with the VBMS electronic information database.

3.  Contact the Appellant and request copies of any documentation that was submitted prior to the March 2016, to include, but not limited to, her marriage certificate, the Veteran's death certificate, and treatment records related to the Veteran's cause of death.

4.  After completion of the above and any additional development deemed necessary, readjudicate the claim based on the evidence of record.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

